Title: James Ogilvie to Thomas Jefferson, 24 May 1811
From: Ogilvie, James
To: Jefferson, Thomas


          
            
              Columbia May 24th 1811 
            
            At the time, my dear Sir, when I am about to suspend for many months, the prosecution of the design I have undertaken: for the purpose of more systematic preparation, I cannot deny myself the pleasure of troubling you with a few lines.—
            During the progress of my rapid and extensive excursion, altho’ the concentrated enthusiasm, which my pursuit excited, necessarily occasioned an almost habitual absence & abstraction of thought, that in some measure incapacitated me for observation, yet, I could not shut my eyes to the evidences, of stable, general & radically & rapidly progressive prosperity, which the aspect & condition of society every where presented.—
            The tranquil possession & sober exercise of equal rights, the greatly diminished & constantly decreasing inequality of conditions, the extensive diffusion of elementary & the rapid advance, towards the diffusion, of scientific knowlege, the spirit of enterprize that pervades all classes of society, the almost total exclusion of bloated opulence & its odious consequence & counterpart, squalid destitution, the unparalelled rapidity with which population multiplies, without condensing, the yet greater rapidity with which opulence augments, without accumulating, O: Tis a glorious & heart-cheering spectacle!—There is nothing in the History of preexistent or in the condition or prospects of coexistent nations, to be compared with it.—
            In addition to these essential, pervasive & reproductive sources of & securities of national happiness & greatness, when on    one side, we behold the vast Atlantic, continually wafting to our shores the inventions & refinements of the nations of the Old world, whilst it shields the Republic, as with an Ægis, from the violence of their arms, & renders innoxious by distance the contagion of their vices; & on the other side, behold, an almost interminable extent of territory almost vacant, territory over which, a civilized population is incessantly pouring its vicessimally doubling multiplying millions.—When we contemplate This, & anticipate not thro’ the illusions of    fanciful speculation, but the clear light of philosophical analogy, the future prosperity & glory of a nation, commencing its career, in “another & a better world,” occupying the grandest theatre, beneath “the visible diurnal sphere,” “rising into destinies beyond the reach of mortal eye”—The emotions of the enlightened mind can find vent only in the rapturous aspirations of the Bard— 
            
            
              
                “
                 What glorious scenes to hope’s enraptur’d eye
              
              
                
                Descending slow, their glittering skirts unroll,
              
              
                
                Visions of glory! spare my aching sight,
              
              
                
                Ye unborn ages, crowd not on my soul.—”
              
            
            
            The first oration I propose to write during my seclusion in Kentucky, will embrace an analysis of the Progress & Prospects of society in the United states.—It will make one of the series I shall (if I live to execute my design) hereafter deliver in London: I indulge a hope, that the delivery of this oration in the principal Cities of England, Scotland & Ireland, will have some tendency, to correct the misrepresentations, which are there entertained with regard to the condition & prospects of society in the United states.—
            In a state of society thus auspiciously constituted, the recollection of having discharged with ability—& fidelity, the duties incident to the most elevated stations, to which the suffrages of a free & independent people, could exact an individual, must place your happiness, during the remainder of your life, beyond the reach of fortune calumny or faction.—Surrounded with so many objects worthy of your affection, cheered by the recollection retrospect of an illustrious life devoted to the service of your country, in possession of every means of earthly comfort, which health, leisure, the esteem of the wise & good, & literary & scientific refinement in rural seclusion can furnish, that you may, you many years hence, sink into the sleep of death full of years & full of honour, amidst the tears of affectionate & afflicted friends, is the heart-felt wish of
            
              My dear Sir, your grateful & sincere friend
              
 James Ogilvie
            
          
          
            PS.— I take the liberty to enclose for your perusal a little publication of mine, written & circulated for the purpose of attracting some portion of public patronage to ted memoirs of C. B. Brown deceased, by Mr Paul Allan of Philadelphia—I knew C. Brown & revere his memory: I know Allan intimately—He is fully competent to the work he has undertaken—He possesses much solid & curious learning without pedantry, independence of mind & spirit without austerity or obstinacy, benevolence without ostentation, a mark of genius without one particle of vanity & incorruptible integrity with the best temper in the world.—In this biographical work he will make his literary entree—
            I can offer him nothing but my good wishes but should his design be fortunate enough to obtain your countenance, you can do much.—Should you have leisure to suggest to me by letter, any subject in your judgment peculiarly adapted for illustration from the Rostrums, you will add another, to the many favours I have already received from you.—Have the goodness to present my kindest & most respectful regards to your daughter & Coll Randolph & believe me to be
            
              yours truly
              J. O.—
            
          
          
            N.B. I shall offer no apology, my dear Sir, for enclosing a few observations, relative to my oration, which I had the pleasure of penning a few minutes ago, after my return to Augusta, on my way to Lexington—
          
        